Citation Nr: 0006380	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  98-10 076A	)	DATE
	)
	)                      

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES


Entitlement to service connection for bilateral hearing loss.

Whether a claim for service connection for skin carcinoma is 
well-grounded.

Entitlement to service connection for skin carcinoma.

Whether a claim for service connection for squamous cell 
carcinoma of the skin based on exposure to mustard gas is 
well-grounded.

Entitlement to service connection for squamous cell carcinoma 
of the skin based on exposure to mustard gas.


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant served on active duty from March 1943 to 
December 1945.

The Board of Veterans' Appeals (Board) entered a decision in 
January 1993 which denied service connection for defective 
hearing, carcinoma of the skin, and residuals of a head 
injury.  The Board determined that all of the appellant's 
claims were well-grounded.  The denial decision as to all 
these claims was based on the medical merits of each claim.  
The veteran appealed that decision to the former United 
States Court of Veterans Appeals, now the United States Court 
of Appeals for Veterans Claims (Court).  In a decision issued 
in May 1994, the Court vacated the Board's decision, on the 
basis that the appellant's claims were not well-grounded.  In 
doing so, the Court pointed out that the only evidence 
providing a link between the appellant's present disabilities 
and his service was his own unsupported lay medical 
conclusions.  The Court remanded the matter with directions 
to vacate the regional office decision upon which the Board 
decision had been based.  

The appellant has submitted evidence and argument in support 
of new claims for service connection for bilateral hearing 
loss and skin carcinoma.  In view of the Court's disposition 
of the matters on appeal in its May 1994 decision, the Board 
concludes that finality does not attach to the Board's 
January 1993 decision.  

The RO entered a decision in June 1995 which determined that 
a claim for service connection for squamous cell carcinoma of 
the skin based on mustard gas exposure was not well-grounded.  
The veteran timely appealed that rating decision.  

The issue of entitlement to service connection for bilateral 
hearing loss, as well as the issues of well-groundedness of 
the claims of service connection for skin carcinoma and for 
squamous cell carcinoma of the skin based on mustard gas 
exposure, are addressed in the decision which follows.  The 
issues of entitlement to service connection for skin 
carcinoma and service connection for squamous cell carcinoma 
of the skin based on mustard gas exposure are addressed in a 
remand at the end of this decision.


FINDINGS OF FACT

1.  The appellant has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for bilateral hearing loss is 
plausible.

2.  The appellant has submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for skin carcinoma is plausible.

3.  The appellant has submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for squamous cell carcinoma of 
the skin based on exposure to mustard gas is plausible.


CONCLUSIONS OF LAW

1.  The claim for service connection for bilateral hearing 
loss is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim for service connection for skin carcinoma is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for squamous cell 
carcinoma of the skin based on mustard gas exposure is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Associated with the record are statements and transcripts of 
testimony in support of the appellant's claims, as well as 
argument advanced by the appellant's representative.  It is 
contended, in substance, by or on behalf of the veteran, that 
the disabilities for which service connection is sought were 
incurred during or are the result of his active military 
service.  The veteran asserts that he received a blow to his 
head during service which required approximately 40 stitches, 
and eventually produced hearing loss.  He also asserts that 
exposure to extremely strong sun for 10 months in the South 
Pacific during service led to the development of basal cell 
carcinoma of his skin which has required considerable 
treatment.

A review of the record reveals that the veteran had basic 
training at the United States Naval Training Station at Great 
Lakes, Illinois.  His other duty stations in the United 
States were at Lido Beach, New York; Shoemaker, California; 
Mare Island, California; and San Bruno, California.  The 
veteran also had service in the South Pacific, and his 
ratings as a seaman and coxswain would have involved duties 
performed outside.  There is no medical evidence of any skin 
disability during the veteran's service, and his separation 
examination in December 1945 disclosed normal skin, hair and 
glands.  Whispered voice and spoken voice testing was normal 
with results of 15/15 for both tests bilaterally.  An 
examination of the head and face was normal.  No reference 
was made to head or scalp injuries.  

Postservice medical records include reports of VA 
hospitalization and outpatient treatment records from March 
1965 through September 1990.  Sensorineural hearing loss was 
first noted in early 1965.  There were no medical opinions 
that hearing impairment was due to the residuals of head 
trauma.  The veteran underwent corrective ear surgery in 
March 1965 and December 1976; the procedure (a stapedectomy) 
was necessitated by otosclerosis.  A tympanoplasty in 
February 1977 was necessitated by chronic otitis media, 
status post stapedectomy.  There are no medical reports or 
findings of chronic headaches, dizziness or loss of balance, 
and it appears that the earliest evidence of such symptoms 
was provided by the appellant's testimony during an RO 
hearing in October 1991.  

VA medical records covering the period from March 1965 
through September 1990 establish diagnoses and treatment for 
actinic keratosis, basal cell epithelioma, and squamous cell 
carcinoma.  The earliest manifestation of such disabilities 
was in 1979, more than three decades after the veteran's 
separation from service.  In addition, it was noted that the 
veteran's occupation since his separation from service was as 
a painter, and that a dermatology clinical notation in 
February 1986 indicated a "long" history of sun exposure.  

During a hearing at the RO in October 1991, the veteran 
reported that he suffers from headaches, dizziness and 
occasional loss of balance due to a head trauma suffered 
during service in 1945, which required 40 stitches from a 
pharmacist's mate.  He asserted that he then returned to duty 
without benefit of X-ray studies, hospitalization or 
treatment from a physician.  In addition, he attributed his 
current hearing loss to the 1945 head trauma.  Upon 
questioning during the hearing, the veteran indicated that he 
originally sought postservice treatment in 1965 when his 
"hearing started to go down slowly" and that his dizziness or 
imbalance had initially become evident within the "last 
couple of years."

VA outpatient records, dated from October 1992 through 
November 1993, reflect continued evaluation or treatment for 
basal cell carcinoma and actinic keratoses.  Additionally, 
the veteran reported episodes of vertigo when he applied 
pressure to his right ear.  Sensorineural hearing loss was 
also noted.

A VA general medical examination was performed in September 
1994.  The diagnoses included basal cell carcinoma, status 
post multiple excisions; reduced hearing bilaterally, status 
post multiple operations. 

An examination of the ears was performed by VA in March 1995.  
The assessment was that the veteran's reported dizziness was 
related to inner ear pathology.  Results of a VA audiological 
examination in March 1995 were interpreted as showing mild to 
profound sensorineural hearing loss bilaterally, greater in 
the left ear than in the right ear.  The pure tone thresholds 
and speech recognition scores for each ear revealed that the 
veteran then had recognizable bilateral defective hearing 
pursuant to the provisions of 38 C.F.R. § 3.385 (1999).

In a letter to the veteran dated in October 1995, Richard D. 
Bennett, M.D., a specialist in dermatology, stated that the 
veteran's sun exposure near the equator in World War II was 
enough reason for the development of skin cancers.  The 
physician pointed out that he did not require the veteran's 
medical records to reach that determination.  Accompanying 
the physician's letter is a copy of an article, coauthored by 
Dr. Bennett, which appeared in a medical publication.  The 
article reports on a study demonstrating a high prevalence of 
skin cancer in World War II servicemen stationed in the 
Pacific theater.  The conclusion of the research study was 
that a few months to a few years of prolonged sun exposure in 
a high-sun-intensity area may result in skin cancer 
development many years after exposure.

A copy of a notarized statement from [redacted] was 
added to the record in January 1996.  In his affidavit, Mr. 
[redacted] related that he and the veteran had served together in 
the Philippines where they had been assigned to landing craft 
during construction and operations of a naval base.  He 
stated that the veteran had been injured when the ramp of a 
landing craft malfunctioned and fell, striking the veteran in 
the head, chest and knees.  He noted that the veteran was 
taken to dispensary where he received stitches to his head.  

In a letter to the veteran's attorney, dated in February 
1996, Dr. Bennett reiterated his statement that veterans who 
served in the South Pacific during World War II were at 
higher risk for the subsequent development of skin cancer.  
He observed that the probability was more likely than not 
that sun exposure during service in the South Pacific was 
related to the subsequent development of skin cancers in the 
veteran.

A hearing was held before an RO hearing officer in March 
1998.  In testimony, the veteran stated that he served in the 
Philippines, at Leyte Gulf, during World War II.  He pointed 
out that he was involved with transporting troops and 
supplies on landing craft.  He acknowledged that he performed 
his duties in an area that had been fully secured by American 
forces, although he noted that another part of the 
Philippines remained under the control of Japanese forces.  
He stated that he carried a sidearm, but added that he was 
not involved in any situations where he fired upon the enemy 
or was subjected to enemy gunfire.  He also testified that he 
wore a standard issue navy uniform and was not provided with 
clothing designed to protect against sun exposure. 

The veteran went on to testify that he worked as a painter in 
postservice years, doing jobs on both the interior and 
exterior of buildings.  He noted that he was very careful to 
protect himself from sun exposure.  In this regard, he 
pointed out that, when outdoors, he regularly worked on the 
side of a building which was in the shade; also, that he 
customarily wore long sleeve shirts, long-brimmed hats and 
gloves.  Further, he testified that he sustained a head 
injury during service for which he received about 30 stitches 
from a pharmacist's mate; also, that he noticed that his 
hearing acuity had been declining long before he underwent 
the first operation on his ears in 1965.  In testimony, he 
attributed his hearing loss to the inservice head trauma.

The veteran's attorney, in a statement received in March 
1998, urged, among other things, the application of 
38 U.S.C.A. § 1154(b), a statute pertaining to evidence 
offered by combat veterans.  He asserted that the veteran had 
been involved in combat during World War II, as evidenced by 
the veteran's testimony that he operated a landing craft in a 
combat zone and came in close contact with enemy positions 
while operating this vehicle.  Further, the attorney 
maintained that the appellant's testimony at his personal 
hearing was acceptable evidence in support of his service 
connection claims and that a determination must be made about 
the credibility of the appellant's testimonial evidence.  

II.  Legal Analysis

The threshold question in this case is whether the appellant 
has presented a well-grounded claims for service connection 
for bilateral hearing loss, for skin carcinoma, and for 
squamous cell carcinoma of the skin based on mustard gas 
exposure.  A well-grounded claim is one which is plausible.  
If he has not presented well-grounded claims, the claims must 
fail and there is no further duty to assist in the 
development of the claims.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  A well-grounded claim 
requires more than an allegation; the claimant must submit 
supporting evidence.  Furthermore, the evidence must justify 
a belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  As 
will be explained below, the Board finds that the claims for 
service connection for skin carcinoma and for squamous cell 
carcinoma of the skin based on mustard gas exposure are well-
grounded; however, the claim for service connection for 
bilateral hearing loss is not well-grounded.  

Three discrete types of evidence must be present in order for 
an appellant's claim for service connection to be well-
grounded:  (1) There must be competent evidence of a current 
disability, usually shown by a medical diagnosis;  (2) There 
must be competent evidence of incurrence or aggravation of a 
disease or injury in service.  This element may be shown by 
lay or medical evidence;  and (3) There must be competent 
evidence of a nexus between the inservice injury or disease 
and the current disability.  Such a nexus must be shown by 
medical evidence.  Caluza v. Brown, 7 Vet.App. 498 (1995).  
In determining whether a claim is well-grounded, the Board is 
required to presume the truthfulness of evidence.  Robinette 
v. Brown, 8 Vet.App. 69 (1995).  

Evidentiary assertions by the claimant must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where an evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).  Also, where the determinative issue does not 
require medical expertise, lay testimony may suffice by 
itself to establish a well-grounded claim.  However, where 
the determinative issue is one of medical causation or a 
medical diagnosis, competent medical evidence is required to 
establish a well-grounded claim.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  A claimant would not meet the burden of 
submitting evidence sufficient to justify a belief in a fair 
and impartial person that a claim is well-grounded merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).

In addition, certain chronic diseases, including 
sensorineural hearing loss, basal cell carcinoma, and 
squamous cell carcinoma may be presumed to have been incurred 
during service if they first become manifest to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

Full-body exposure to mustard gas during active military 
service, together with the development of a chronic form of 
any of the following conditions manifested subsequent 
thereto, is sufficient to establish service connection for 
that condition: laryngitis, bronchitis, emphysema, asthma, or 
chronic obstructive pulmonary disease; conjunctivitis, 
keratitis, corneal opacities, scar formation, or the 
following cancers: Nasopharyngeal; laryngeal; lung (except 
mesothelioma); or squamous cell carcinoma of the skin; acute 
nonlymphocytic leukemia.  38 C.F.R. § 3.316 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in a claim of service connection based 
on exposure to vesicant agents, such as mustard gas, the 
initial burden of submitting a well-grounded claim is 
relaxed.  Under 38 C.F.R. § 3.316, a claimant is relieved of 
the burden of providing medical evidence of a nexus between 
current disability and the inservice exposure.  Rather, 
service connection is granted if the claimant has experienced 
(1) full-body exposure, (2) to the specified vesicant agent, 
(3) during active military service, and (4) has subsequently 
developed the specified conditions.  Pearlman v. West, 11 
Vet. App. 443 (1998).

Further, the Court has held that, for purposes of submitting 
a well-grounded claim relating to exposure to toxic gases 
under 38 C.F.R. § 3.316, it must be assumed that lay evidence 
of inservice exposure is true.  Accordingly, the requirement 
that a appellant show documented medical evidence of 
inservice incurrence, as is generally required, is 
inconsistent with the regulation and with a finding by the 
Secretary of Veterans Affairs that such evidence may not 
exist in an unclassified form for those exposed.  Pearlman, 
supra.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact there is no 
official record of such incurrence or aggravation in service 
and, to that end, shall resolve every reasonable doubt in 
favor of the veteran.  Service connection of such injury or 
disease may be rebutted by clear and convincing evidence to 
the contrary.  38 U.S.C.A. § 1154(b) (West 1991).

A.  Service Connection for Bilateral Hearing Loss

The Board notes that all three requirements set forth in 
Caluza must be met in order for a claim to be well-grounded.  
Here, the first Caluza requirement is met since there is 
medical evidence the appellant now has bilateral defective 
hearing pursuant to the provisions of 38 C.F.R. § 3.385 
(1999).  The second Caluza requirement is also met because 
the appellant is competent to testify that he sustained a 
head injury in service and that in postservice years he 
became aware of a progressive decline of hearing acuity.  
However, the third Caluza requirement, that there be a nexus 
between inservice disease or injury and a current disability, 
is not met since there is no competent medical evidence 
linking current bilateral defective hearing to any incident 
or experience of the veteran's military service.  

At bottom, the veteran's assertion is the only evidence 
linking his current bilateral defective hearing to his 
reported head trauma in military service.  That assertion 
amounts to an opinion about a matter of medical causation.  
As a lay person, he is not competent to offer a medical 
opinion regarding the diagnosis or etiology of a disorder.  
No competent medical evidence has been presented showing that 
the appellant's hearing loss is related to any incident of 
military service.  His lay assertion alone cannot render a 
claim well-grounded in a case that requires proof of medical 
causation.  

It is asserted that section 1154(b) should be applied in this 
case, as the veteran was engaged in combat during service.  
VA's Office of General Counsel has pointed out that there is 
currently no statutory or regulatory definition of the 
phrase, "engaged in combat with the enemy," as that phrase 
is used in 38 U.S.C.A. § 1154(b).  The General Counsel noted, 
among other things, that the ordinary meaning of that phase, 
as used in 38 U.S.C.A. § 1154(b), requires that a veteran 
have participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99.  In any event, the 
Board believes that testimony provided by the veteran at his 
March 1998 personal hearing does not suggest that he was 
actually involved in combat with the enemy, as distinguished 
from having been stationed in a combat zone.  

The Board notes that the Court has stated that a presumption 
of credibility attaches to all evidence in support of a 
claim, in order to decide whether or not any VA claimant has 
sustained the burden of submitting a well-grounded claim.  
"Application of section 1154(b) on the question of well-
groundedness, therefore, is largely superfluous."  Arms v. 
West, 12 Vet. App., 188 (1999).  

For purposes of reaching a determination regarding well-
groundedness, a combat veteran's statements, as well as those 
of a noncombat veteran, standing alone, will generally be 
sufficient to establish the service incurrence element of 
Caluza.  Section 1154(b) necessarily focuses upon past combat 
service and, for that reason, does not relieve a claimant of 
submitting evidence to satisfy the other two well-
groundedness requirements of Caluza; i.e., evidence of 
current disability and of causal nexus between a combat 
service injury or disease and a current disability.  Kessel 
v. West, 13 Vet. App., 9 (1999).  It is not until the merits-
adjudication stage of claims review, after a claim is found 
to be well-grounded, that section 1154(b) provides a combat 
veteran's lay evidence as to a disease or injury incurred in 
service more favorable treatment than is applied to lay 
evidence submitted by other VA claimants.  Arms, supra. 

In sum, evidence favorable to a combat veteran's claim is 
accorded no greater probative value than evidence favorable 
to a noncombat veteran's claim at the well-groundedness phase 
of claims review.  Status as a combat veteran does not 
obviate the requirement of satisfying all three prongs of the 
Caluza test referred to above, and for reasons previously 
discussed, the veteran has not met all requirements to well-
ground his claim for service connection for bilateral hearing 
loss.  

Since the appellant has failed to submit evidence of a well-
grounded claim for service connection for bilateral hearing 
loss, the Board is precluded from reaching a merits-based 
adjudication, which is the stage of claims review where the 
probative value of evidence is assessed, in contrast to the 
credibility of that evidence.  In other words, in its 
disposition of this appeal, the Board deemed the appellant's 
testimonial evidence credible, but was precluded from 
assessing its probative value once the Board found that the 
claim was not well-grounded.

As previously noted, a claimant must submit supporting 
evidence that justifies a belief by a fair and impartial 
individual that his claim for service connection for 
bilateral hearing loss is plausible.  As such evidence has 
not been presented, the claim is not well-grounded.

B.  Well-groundedness of the Claim for Service Connection for 
Skin Carcinoma

Here, the first Caluza requirement is met because there is 
medical evidence documenting that the veteran now has skin 
cancer.  The second Caluza requirement is met in that the 
veteran is competent to state that he was exposed to the sun 
on an ongoing basis while serving in the Philippines during 
World War II and that he later developed skin cancer.  
Finally, the third Caluza requirement is met because 
statements from a physician, who is a dermatologist and 
medical researcher, suggest the possibility of a relationship 
between the appellant's skin cancer and exposure to the sun 
while the appellant was stationed in the Pacific theater 
during World War II.  In all, there is medical evidence 
consistent with the appellant's assertion that his skin 
cancer is attributable to service.  Accordingly, the Board 
concludes that the appellant has presented a plausible claim 
of service connection for skin cancer.  Thus, the Board finds 
that the claim is well-grounded.  The action necessary to 
fulfill the duty to assist in the development of a well-
grounded claim will be addressed in the remand portion of 
this decision.

C.  Well-groundedness of the Claim for Service Connection for 
Squamous Cell Carcinoma of the Skin due to Mustard Gas 
Exposure

The veteran asserts that he was exposed to mustard gas during 
basic training exercises; further, that he now has squamous 
cell carcinoma which is attributable to the damage to the 
skin from exposure to mustard gas.  In view of the Court's 
holding in the Pearlman decision discussed above, the Board 
determines that the veteran has submitted a well-grounded 
claim.  Specifically, the veteran is competent to state that 
he was exposed to mustard gas during military service; 
further, the medical evidence demonstrates that he now has 
squamous cell carcinoma, one of the conditions specified by 
the regulation.  The action necessary to fulfill the duty to 
assist in the development of a well-grounded claim will be 
addressed in the remand portion of this decision.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

The claim of service connection for skin carcinoma is well-
grounded, and to this extent, the appeal is granted.

The claim of service connection for squamous cell carcinoma 
of the skin based on mustard gas exposure is well-grounded, 
and to this extent, the appeal is granted.


REMAND

The Board notes that the medical statements from Dr. Bennett, 
which serve to well-ground the claim for service connection 
for skin carcinoma, based on sun exposure, were not based on 
either an examination of the veteran or on a review of the 
veteran's service medical records and other medical records 
in the claims folder.  When the physician's statements are 
taken together with the veteran's testimony, the claim is 
considered to be plausible.  However, in accordance with VA's 
duty to assist, the Board finds that a VA examination and 
opinion concerning the etiology of the veteran's skin 
carcinoma is necessary prior to final appellate 
consideration. 

The Board realizes that the nature of chemical warfare 
testing was secret; therefore, development of evidence 
regarding exposure during testing is often difficult.  
However, M21-1, Part III, para. 5.18 provides information 
concerning the development of claims involving allegations of 
exposure to mustard gas and Lewisite during active service.  
Paragraph 5.18 provides instructions on the development of 
evidence of exposure to chemical weapons agents for Navy 
veterans.  This paragraph indicates that exposure information 
related to Navy Department testing at facilities other than 
the Naval Research Laboratory should be developed through the 
National Personnel Records Center (NPRC).  The Naval Research 
Laboratory was located at Bainbridge, Maryland; the record 
discloses that the veteran was not stationed at that 
facility.  Paragraph 5.18 also indicates that VA has lists of 
service department personnel who were subjected to chemical 
weapons testing and provides a contact point, the VA Central 
Office Rating Procedures Staff, where the RO can check to see 
if the veteran's name is on any of the lists of Navy service 
persons who participated in those tests.

In view of the foregoing, the issues of service connection 
for skin carcinoma, on the basis of either sun exposure or 
mustard gas exposure are REMANDED for the following actions:

1.  The RO should schedule the veteran 
for VA examination by a specialist in 
dermatology.  The purpose of the 
examination is to ascertain whether any 
postservice basal cell carcinoma and/or 
squamous cell carcinoma is related to the 
veteran's exposure to the sun in the 
South Pacific during World War II.  The 
examiner must review the entire claims 
folder, including a copy of this remand, 
prior to the examination and he/she 
should indicate in the report of the 
examination that a review of the claims 
folder was accomplished.  In particular, 
the examiner's attention is directed to 
the statements and research study 
provided by Dr. Bennett.  All clinical 
findings should be reported in detail.  
Following the examination, the examiner 
must state whether it is at least as 
likely as not that skin carcinoma is 
attributable to any incident of the 
appellant's military service, and in 
particular, sun exposure in the South 
Pacific during World War II.  A complete 
rationale should be provided for the 
opinion expressed.

2.  In order to attempt to verify the 
veteran's claimed mustard gas exposure, 
the RO should contact the veteran and 
request that he provide a statement that 
specifies, in as detailed a fashion as 
possible, the circumstances surrounding 
the claimed mustard gas exposure.  He 
should specify, to the extent possible, 
the location and date of his exposure, in 
addition to any other information which 
may be relevant, such as a detailed 
description of the nature of the 
exposure, and the identity of any other 
individuals who may have participated in 
mustard gas testing and who may be able 
to provide statements verifying the 
veteran's exposure to mustard gas.

3.  In order to further attempt to verify 
the veteran's claimed mustard gas 
exposure, the RO should request the 
veteran's complete service personnel 
records from the National Personnel 
Records Center and request any 
information pertaining to participation 
in mustard gas experiments.

4.  The RO should contact the VA Central 
Office Rating Procedures Staff, in order 
to fully develop the contention as to 
mustard gas exposure in accordance with 
the provisions of M21-1, Part III, para. 
5.18, to include providing all available 
specifics regarding claimed testing.  

5.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for skin carcinoma 
(basal cell carcinoma and/or squamous 
cell carcinoma), on the basis of sun 
exposure; further, the veteran's claim 
for service connection for squamous cell 
carcinoma on the basis of mustard gas 
exposure should also be readjudicated.  
If the benefits sought on appeal are not 
granted, the appellant and his attorney 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable time to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 



